Case 8:17-cV-01890-CEH-.]SS Document 95 Filed 03/29/19 Page 1 of 2 Page|D 928

IN THE UNITED STATES DISTRICT COURT FOR
THE M]])DLE DISTRICT OF FLORIDA
TAMPA DIVISION

John Northrup, Individually and on behalf of a
Class of Similarly Situated Individuals
Plaintiff, Civil Action No. 8:17-cv-01890-CEH-JSS

Innovative Health Insurance Partners, LLC,
CyberX Group, LLC, David E. Lindsey; and

§
§
§
§
§
v. §
§
§
§
Independent Truckers Group, Inc.; §

§

§

Defendants.
MEDIATOR’S REPORT TO COURT
Please be advised that the above styled case Was mediated on March 25, 2019. While the
case did not settle and the parties and their counsel are prepared to proceed toward a litigated
resolution, I remain committed to achieve a negotiated resolution at such time hereafter as it may

be deemed mutually appropriate

Respectfully submitted,

w /W

Rodney A. Max

UPCHURCH WATSON WHITE & MAX
125 South Pa]metto Avenue

Daytona Beach, FL 32114

800-264-2622

Case 8:17-cV-0189O-CEH-.]SS Document 95 Filed 03/29/19 Page 2 of 2 Page|D 929

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

furnished this 29th day of March, 2019, to the following:

Cory Fein, Esquire

Cory Fein Law Firm

712 Main St., Suite 800
Houston, TX 77002
281-254-7717 / 530-748-0601
co co einlaw.com

William Richmond, Esquire

Platt Cheema Richmond PPLC
1201 N. Riverli'ont Blvd., Suite 150
Dallas, TX 75207

561-477-7800 / 561-477-7722
brichmond@pcrlirm.com

Seth Lehrman, Esquire

Edwards Pottinger LLC

425 North Andrews Avenue, Suite 2
Ft. Lauderdale, FL 33301
954-524-2820 / 954-524-2822
seth@epllc.com

David J. DePiano, Esquire

Shapiro Blasi Wasserman & Hermann, P.A.
7777 Glades Road, Suite 400

Boca Raton, FL 33434

561) 477-7800 / (561) 477-7722
ddepiano@sbwh.law

MM@L/

RODNEY A. MAX 7

 

